Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 6, 8, 9-11, 15 and 17 are allowed.
The following is a statement of reasons for indication of allowable subject matter: The prior art of record does not teach or suggest (in the manner recited), alone or in combination, a control drum system for a nuclear reactor comprising a plurality of control drum assemblies each having a planetary gear attached at the top end of the drive shaft and a divided ring gear operably connected to the planetary gear of each of the control drum assemblies. Applicant admitted prior art (AAPA) and Kesselring (cited via 892) are considered the closest prior art. Kesselring teaches a control system comprising a drive shaft with a planetary gear and an annular ring gear operably connected to the planetary gear of each of the control drum assemblies. Neither reference, alone or in combination, teaches a divided ring gear including at least a first and second semi-circular portion and the divided ring gear being operably connected to the planetary gear of each of the control drum assemblies. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA C DEVORKIN whose telephone number is (408)918-7563. The examiner can normally be reached Monday -Fridays 7:30 - 4:30 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.D./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646